Citation Nr: 0908645	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a pituitary tumor.

2.  Entitlement to service connection for a bilateral foot 
disability (residuals of cold injury to the feet).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
dated in April 2006, which denied service connection for a 
pituitary adenoma (tumor); and in May 2006, which denied 
service connection for a foot condition.  In June 2008, the 
Veteran before the Board by video conference from the RO.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the Veteran's pituitary tumor was incurred in or aggravated 
by her active service, or manifested to a compensable degree 
within one year following her separation from service.

2.  The competent medical evidence does not demonstrate that 
the Veteran currently has a bilateral foot disability.


CONCLUSIONS OF LAW

1.  Service connection for a pituitary tumor is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

2.  Service connection for a bilateral foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In October 2005, prior to the initial adjudication of the 
pituitary tumor claim, and in June 2007, after the initial 
adjudication of the bilateral foot disability claim, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate the claims.  She was told that she 
needed to provide the names of persons, agency, or company 
who had additional records to help decide her claims.  She 
was informed that VA would attempt to obtain review her 
claims and determine what additional information was needed 
to process her claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.

The Veteran was given notice of what type of information and 
evidence she needed to substantiate a claim for an increased 
rating in March 2006, April 2006, July 2006, and July 2007 
should her service connection claims be granted.  It is 
therefore inherent in the claims that the Veteran had actual 
knowledge of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA medical examinations pertinent to the bilateral 
disability foot claim were obtained in April 2006, May 2006, 
and June 2007.  With respect to the Veteran's pituitary tumor 
claim, the Board finds that VA is not obligated to provide an 
examination in this case because the evidence does not 
establish that the Veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for arthritis, malignant tumors, and Raynaud's 
disease if manifest to a degree of 10 percent or more within 
one year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Bilateral Foot Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a bilateral foot 
disability.  The competent medical evidence does not indicate 
that the Veteran currently has a bilateral foot disability.

The Veteran contends that her bilateral foot problems began 
during service while stationed in Germany from exposure to 
cold weather.

The Veteran's service medical records include a September 
1979 enlistment examination report which reflects a normal 
clinical evaluation of the feet.  A November 1980 entry shows 
complaints of bilateral dorsum foot pain and described some 
chilling of the feet.  On examination, there were no skin 
lesions, or any evidence of swelling or discomfort.  Another 
November 1980 entry indicates that her feet were painful and 
swollen with an assessment of questionable frostbite.  On 
examination, there was pain to pressure on the blades of both 
feet which were warm and tender.  Swelling was present 
without any discoloration of the feet and the assessment was 
questionable tendinitis.  Another examination indicated right 
foot tenderness along the lateral fifth metatarsal.  On 
neurological examination, there was a good response to 
pinprick and good pulses.  The left foot was negative.

In May 1980, she complained of recurrent Achilles tendon 
pain.  However, on examination there was no swelling, 
inflammation, or discoloration of the feet.  The assessment 
was very mild tendonitis.  In July 1980, the Veteran 
complained of lateral right foot pain when wearing boots, but 
denied any trauma.  On examination, there was swelling on the 
top of the right foot with pain on palpation.  Another 
examination revealed edema on the top of the right foot with 
redness and tenderness which was later diagnosed as a 
revolving strain-spur.  In March 1980, she was diagnosed with 
Achilles tendonitis.  A  January 1981 periodical examination 
report reflects a normal clinical evaluation of the feet.  
Records dated in January 1982 reflect the Veteran's 
complaints of left foot pain, but she denied any injury.  On 
examination the feet had good pulses without edema, swelling, 
or discoloration and sensation was intact.  There was no 
evidence of cold weather injury.  Subsequent January 1982 
records show complaints of bilateral foot pain and soreness 
when wearing boots.  On examination, there was no swelling or 
discoloration, but she was diagnosed with a cold weather 
injury.  In February 1982, she complained of bilateral foot 
pain and was diagnosed with a healing cold injury.  In March 
1982, she complained that she injured her right foot while 
lifting a five ton door that fell across her foot.  On 
examination, there was slight swelling with discoloration and 
it was painful to the touch.  The assessment was rule out 
contusion.  She was later diagnosed with a contusion.

The Veteran was afforded a VA cold injury protocol 
examination in April 2006 at which time it was noted that she 
was exposed to cold weather in Germany from 1981 to 1982.  
She denied any arthritis, stiffness, edema, tingling, or 
burning of the feet, but complained of numbness.  On 
examination, the skin was normal in color and texture, 
without edema.  There was no ulceration or problems with hair 
growth.  She had a bilateral fifth toenail infection and the 
fifth toenails were thick and discolored.  On neurological 
examination, deep tendon reflexes were 1+ bilaterally and 
equal.  On sensory examination, her pinprick, touch, 
vibration, and position sensation were intact to all of her 
extremities.  On orthopedic examination, she had no pain or 
stiffness of any joints affected by cold injury, tenderness, 
or stiffness of her feet.  She had no deformity or swelling 
of any joints.  Peripheral pulses were 2+.  There was no 
evidence of Raynaud's phenomenon and her capillary refill was 
good.  The strength of her ligaments were fine.  She had no 
calluses, tenderness of the feet, or any loss of tissue or 
disease of other affected parts.  A vascular examination 
revealed all peripheral pulses 2+ without any evidence of 
vascular insufficiency including edema, hair loss, shiny, or 
atrophic skin.  She was diagnosed with cold exposure to the 
feet without residuals.  The examiner opined that based on 
history and examination, the Veteran had no cold injury 
residuals and that an x-ray examination of the feet revealed 
a normal study.

The Veteran underwent a VA feet examination in May 2006 at 
which time she complained that her feet hurt a little.  She 
had no difficulty walking or standing and did not have any 
swelling.  She had no flare ups of joint disease and did not 
use any aids to ambulate, corrective shoes, or shoe inserts.  
She never had any surgery on her feet or any symptoms 
suggestive of Achilles tendonitis.  On examination, the feet 
were identical and described as "perfectly normal."  There 
was no deformity, evidence of abnormal shoe wear, 
callosities, or skin or vascular changes.  Dorsalis pedis 
pulses were noted on both feet.  The entire plantar fascia on 
both feet was non tender and there was no tenderness of the 
Achilles tendon.  The examination and x-rays of the feet were 
normal.  The examiner opined that there was no evidence of 
problems with the Veteran's feet or with the Achilles tendon.

A January 2007 private medical report reflects the Veteran's 
complaints of painful tingling and aching in her toes and 
fingers when exposed to cold.  She indicated that she had a 
cold injury to her feet during service.  However, there were 
no visible pathologies of her toes or feet at that time.  The 
physician noted that her symptoms were consistent with 
Raynaud's disease.

The Veteran was afforded a VA cold injury examination in June 
2007 to determine whether there was any objective evidence of 
a foot condition.  She complained that her bilateral foot 
pain was worse during cold weather which caused her feet to 
turn pale and purple.  She complained of numbness, but denied 
any weakness.  On examination, she had a normal gait.  Motor 
strength was 5/5 with normal tone, bulk, dexterity, and 
coordination.  Sensory modalities were intact.  Pin prick 
sensation was subjectively decreased on the soles of the 
feet.  Reflexes were 1+ and pulses were full and equal.  
Capillary refill was good.  There were no trophic changes of 
the skin or nail abnormality and the skin was warm and dry.  
It was noted that plane films of the feet from the prior year 
were normal.  The assessment was subjective mild sensory loss 
in the soles of the feet.  The examiner opined that 
distribution of subjective sensory loss was inconsistent with 
cold injury or peripheral polyneuropathy.  It was the only 
neurologic finding and there were no other findings 
consistent with cold injury.  The examiner further opined 
that based on the weight of the evidence, the Veteran's 
subjective sensory loss was less likely to be due to cold 
injury and that the January 2007 diagnosis of Raynaud's 
syndrome appeared to be based on the Veteran's history rather 
than objective evidence.

In June 2007, the Veteran underwent a VA feet examination.  
The examiner noted that she was seen in January 1982 by a 
physician who said that there was no evidence of cold weather 
injury and that the diagnosis of "cold injury" was made by 
enlisted personnel.  She did not undergo surgery or 
debridement of necrotic tissue.  She complained of bilateral 
foot pain in cold weather.  She did not have any symptoms 
suggestive of Achilles tendonitis, but her service medical 
records indicated that she was treated two to three times for 
that during service.  On examination, the feet were identical 
and "perfectly" normal.  There was no deformity, evidence 
of abnormal shoe wear, callosities, or vascular changes.  She 
had good dorsalis pedis pulses in both feet.  There was no 
tenderness anywhere on the feet, including the Achilles 
tendon.  X-rays of the feet were normal.  The impression was 
normal examination and x-rays of the feet.  The examiner 
could find no objective evidence to support the Veteran's 
subjective complaints and could not find any objective 
evidence of any significant problems with her feet.  The 
examiner noted that the cold injury diagnosis was not made by 
a physician, but by enlisted personnel and the physician who 
examined her stated that there was no evidence of cold 
injury.

VA medical records dated from May 2006 to March 2008 reflect 
a diagnosis of bilateral foot pain.

The Board recognizes the Veteran's contentions as to the 
diagnosis and relationship between her service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, she is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, her assertions 
do not constitute competent medical evidence that she 
currently suffers from a bilateral foot disability or that 
any bilateral foot disability is a result of her service.

The Board finds that there are no post-service medical 
records that demonstrate that the Veteran currently has a 
diagnosed bilateral foot disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
absence of evidence showing a current diagnosis of a 
bilateral foot disability, service connection cannot be 
granted.  On VA examination in April 2006 and May 2006, 
examinations and x-rays of the feet were normal.  On VA 
examination in June 2007, the Veteran was diagnosed with a 
subjective mild sensory loss of the soles of the feet that 
the examiner opined was inconsistent with cold injury or 
peripheral polyneuropathy.  While a January 2007 private 
report reflects a diagnosis of Raynaud's disease many years 
after the Veteran's service, the physician noted no visible 
pathologies of the toes or feet and a June 2006 VA examiner 
opined that the diagnosis of Raynaud's appeared to be based 
only on the patient's history rather than objective findings.  
The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  Furthermore, VA and 
private examinations of the feet failed to elicit any 
objective findings to support the Veteran's subjective 
complaints of a bilateral foot disability.  In sum, there is 
no evidence that the Veteran has a current bilateral foot 
disability.  In the absence of competent medical evidence 
showing a current disability, service connection must be 
denied.

To the extent that the Veteran complains of bilateral foot 
pain, pain itself is not a disability for VA purposes.  A 
symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
symptoms of bilateral foot pain can be attributed, there is 
no basis upon which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  Here, there is 
no competent medical evidence of record that demonstrates the 
presence of a current bilateral foot disability.  The 
evidence shows only a diagnosis of bilateral foot pain 
without findings of any underlying disability.  Because no 
bilateral foot disability has been currently diagnosed in 
this case, the Board finds that service connection for a 
genitourinary disability is not warranted.

As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pituitary Tumor

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a pituitary tumor.

The Veteran contends that problems with her pituitary gland 
began during her service.  However, her service medical 
records are negative for findings, complaints, symptoms, or 
diagnoses attributable to a pituitary condition.  Reports of 
a September 1979 enlistment and January 1981 periodical 
examination reflect normal clinical evaluations of the 
endocrine system.

VA medical records dated in September 1991 reflect a 
diagnosis of a prolactin secreting pituitary adenoma.  A 
September 1992 VA medical record shows a diagnosis of a 
pituitary microadenoma.

Private treatment records include an August 1998 MRI of the 
brain which revealed a microadenoma.  An August 2002 MRI of 
the brain showed a slight interval decrease in size of the 
right-sided pituitary microadenoma.  A November 2003 report 
notes a neurologic history of pituitary microadenoma.  A 
December 2006 report notes that the Veteran presented in the 
late 1980's or early 1990's with a prolactinoma.

VA medical records dated from March 2006 to May 2008 reflect 
treatment for and a diagnosis of a pituitary tumor.

The Veteran's post-service medical records are negative for 
any evidence of a pituitary tumor until several years after 
separation.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim. Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical 
evidence shows that the Veteran now suffers from a pituitary 
tumor, the preponderance of the evidence does not show that 
the current pituitary tumor was incurred in or aggravated 
during service, or that any pituitary tumor is malignant and 
manifested to a compensable degree within one year following 
her service.  Furthermore, there is no competent medical 
opinion that relates her pituitary tumor to her service.  In 
the absence of competent medical evidence linking any current 
pituitary tumor to service, service connection must be 
denied.

The Board recognizes the Veteran's contentions as to the 
diagnosis and relationship between her service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, she is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, her assertions 
do not constitute competent medical evidence that her current 
pituitary tumor began during, or is a result of, her service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that any pituitary tumor was incurred in or 
aggravated by service or that any malignant pituitary tumor 
manifested to a compensable degree within one year following 
the Veteran's separation from service.  Therefore, service 
connection for a pituitary tumor is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a pituitary tumor is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


